                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


GERALD PHILLIP WOOTEN, #31729-077               §
                                                §
VS.                                             §              CIVIL ACTION NO. 4:18cv281
                                                §         CRIMINAL ACTION NO. 4:98cr64(6)
UNITED STATES OF AMERICA                        §

                                   ORDER OF DISMISSAL

       This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson.

The Report and Recommendation of the Magistrate Judge, which contains proposed findings of fact

and recommendations for the disposition of such action, has been presented for consideration.

Movant filed objections. The court has conducted a de novo review of the objections raised by

Movant to the Report, and concludes that the findings and conclusions of the Magistrate Judge

are correct and adopts the same as the findings and conclusions of the court.

       It is therefore ORDERED the motion to vacate, set aside, or correct sentence is

DISMISSED without prejudice to Movant’s right to file a motion for leave to file a second or

successive § 2255 motion in the United States Court of Appeals for the Fifth Circuit.

       It is further ORDERED all motions by either party not previously ruled on are hereby

DENIED.
              .   SIGNED this the 11th day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
